DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “the mark having points arranged in a defined grid to be read as a code, at least some of the points being arranged adjacent one another in the defined grid” is lacking written description. The specification does not provide corresponding description of the same or similar meaning of the phrase. Therefore, the phrase “the mark having points arranged in a defined grid to be read as a code, at least some of the points being arranged adjacent one another in the defined grid” is a new matter.

Regarding claims 1-2, 6-9 and 11-16, these claims are rejected due to their dependency on a rejected claim as shown above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 9, the limitation “positioning the optics for the laser material processing on the component comprises taking at least 4 ms to generate the material elevation for the subsequent one of the points after the generation of the material elevation for the one of the points previously generated” is indefinite. First, the step “positioning optics” and the step “generating a material elevation” in claim 1 are two separated steps, but claim 9 cited “positioning the optics for the laser material processing on the component comprises taking at least 4 ms to generate the material elevation”. It is unclear whether claim 9 further defines the step “positioning optics” including another step of generating a material elevation, which is different from the “generating a material elevation” in claim 1, or the step of generating a material elevation in claim 9 is same as the step of “generating a material elevation” in claim 1. Second, it is unclear that the time consumption 4ms for generate the material elevation includes only the laser irradiation time, only the time of “positioning optics”, or the sum of time of “positioning optics”, “applying laser radiation”, “generating, with the applied laser radiation, a material elevation”.
For the purpose of examination, the limitation “positioning the optics for the laser material processing on the component comprises taking at least 4 ms to generate the material elevation for the subsequent one of the points after the generation of the material elevation for the one of the points previously generated” is interpreted to be: 1) the step  “positioning optics” and the step “generating a material elevation” are different steps, and the step “generating a material elevation” is not included in the step  “positioning optics”; 2) the time 4ms includes only the time of “positioning optics”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 2 and 6-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 5,863,473) (previously cited).

    PNG
    media_image1.png
    375
    471
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    144
    381
    media_image2.png
    Greyscale

Regarding claim 1, Ohsawa teaches a method of producing a mark on a component, the mark having points arranged in a defined grid to be read as a code, at least some of the points being arranged adjacent one another in the defined grid  [Examiner’s note: The “defined grid” is interpreted to be a group of points to be machining determined by operator’s mental thinking. In addition, the “defined grid” is merely a pre-work for the workpiece before the claimed invention. Therefore the “defined grid” will be considered as a part of the invention.], the method comprising the steps of: 
producing the points for the mark in the defined grid on the component by:
a. positioning optics (optical lens 3) for laser material processing on the component (substrate 1) (as shown in fig.2, positioning optical lens 3 on substrate 1); 
b. applying laser radiation to the surface of the component (substrate 1) (see col.4, line 15-17“ a step of focusing a laser beam for texturing a substrate surface to form a multiplicity of microscopic bumps on the substrate surface”); 
c. generating, with the applied laser radiation, a material elevation for one of the points on the surface of the component (substrate 1) (see col.4, line 15-17“ a step of focusing a laser beam for texturing a substrate surface to form a multiplicity of microscopic bumps on the substrate surface”); 
d. generating, with the applied laser radiation, another material elevation for a subsequent one of the points on the surface of the component by skipping over the adjacent ones of the points in a jump variation in the defined grid (See col.4, lines 32-37 “Preferably the modulated laser beam is focused into a spot with a diameter of 1 to 10 μm on the substrate surface in a manner such that microscopic bumps are formed in series at a predetermined constant spacing between the adjacent bumps and are distributed in a strip region on the substrate surface. And col.5, lines 55-63“The laser beam is focused onto the substrate surface so as to form a multiplicity of microscopic bumps which are distributed in series at a predetermined constant spacing in an annular band as head contact area on the substrate surface. In one method of forming the bumps in the annular head contact area, the laser beam is focused on the substrate surface while the substrate is rotated at a continuously varied rate and is transferred in the radial direction thereof.” Ohsawa teaches generating multiple bumps in specific locations, as shown in fig.3, multiple microscopic bumps are formed in series at a predetermined constant spacing between the adjacent bumps. The location of a second bump skips over an adjacent point location  from a first bump.); and
e. generating a plurality of the material elevations for all of the points for the mark on the component by repeating steps a-d (See col.5, lines 55-63“The laser beam is focused onto the substrate surface so as to form a multiplicity of microscopic bumps which are distributed in series at a predetermined constant spacing in an annular band as head contact area on the substrate surface.” Ohsawa teaches a plurality of bumps will be generated, hence the bump generating step in a-d will be repeated.)

Regarding claim 2, Ohsawa teaches applying the laser radiation for a duration lasts at least for 1 ms (see col.7, line 27 “the working time required for texturing was about 2 seconds”).

Regarding claim 6, Ohsawa teaches skipping over the adjacent ones of the points in the jump variation comprises skipping, in a line-by-line axis of the defined grid of the points, two adjacent ones of the points [Examiner’s note: See the discussion of claim 1, The “defined grid” is a pre-work that  determined by operator’s mental thinking. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece. Ohsawa teaches the generation of plurality of material elevation on a workpiece, and the space between two bumps can be the skipped location of two points. Since the prior art shows the plurality of material elevation on a workpiece, the arrangement of material elevation including the line-by-line axis is determined by operators mental thinking.].

Regarding claim 7, Ohsawa teaches skipping over the adjacent ones of the points in the jump variation comprises skipping, in a diagonal axis of the defined grid of the points, two adjacent ones of the points [Examiner’s note: See the discussion of claim 1, The “defined grid” is a pre-work that  determined by operator’s mental thinking. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece. Ohsawa teaches the generation of plurality of material elevation on a workpiece, and the space between two bumps can be the skipped location of two points. Since the prior art shows the plurality of material elevation on a workpiece, the arrangement of material elevation including the diagonal axis is determined by operators mental thinking.].

Regarding claim 8, Ohsawa teaches generating, with the applied laser radiation, the material elevation on the surface of the component comprises generating the material elevation with a height of at least 20 µm (See col.4, lines 37-38 “The thus-formed bumps preferably have… a height of 1 to 30 μm”).

Regarding claim 9, Ohsawa teaches positioning the optics for the laser material processing on the component comprises taking at least 4 ms to generate the material elevation for the subsequent one of the points after the generation of the material elevation for the one of the points previously generated (See col.6, line 27 “the microscopic bumps formed on the substrate surface preferably have … a spacing of 1 to 50 μm between the outer peripheries of adjacent bumps” and col.7, lines 18-21 “The modulated laser beam was focused through a lens into a spot diameter of 3 μm on an NiP-plated aluminum disc blank with a diameter of 95 mm, rotating at 2,000 rpm and moving in a radial direction at a rate of 1 mm/sec” that discloses the distance between two adjacent bumps, and the moving speed of the laser is 1mm/sec. After simple calculation, positioning time of the optics for laser material processing on the component takes 1-50 ms from a bump to another bumps.)

Regarding claim 11, Ohsawa teaches skipping over the adjacent ones of the points in the jump variation in the defined grid comprises skipping at a jump distance of at least two times a spacing in the defined grid [Examiner’s note: See the discussion of claim 1, The “defined grid” is a pre-work that  determined by operator’s mental thinking. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece, including any distance or any times of spacing between two points . Ohsawa teaches the generation of plurality of material elevation on a workpiece, and the space between two bumps can be the skipped location of two points.]

Regarding claim 12, Ohsawa teaches skipping over the adjacent ones of the points in the jump variation in the defined grid comprises skipping from the one of the points previously generated to the subsequent one of the points, the subsequent one of the points being outside a 3x3 dot exclusion mask in the defined grid [Examiner’s note: See the discussion of claim 1, The “defined grid” is a pre-work that  determined by operator’s mental thinking. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece, including any pattern of the defined grid . The 3x3 dot exclusion mask is a part of the defined grid determined by operator’s mental thinking. Ohsawa teaches the method of producing a mark, and operator can produce a plurality of marks at any locations or to form any pattern.]

Regarding claim 13, Ohsawa teaches skipping over the adjacent ones of the points in the jump variation in the defined grid comprises preventing a merging of the adjacent ones of the points in the code based on the jump variation [Examiner’s note: See the discussion of claim 1, The “defined grid” is a pre-work that  determined by operator’s mental thinking. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece, including the point positions in the defined grid for preventing a merging of the adjacent ones of the points in the code based on the jump variation.]

Regarding claim 14, Ohsawa teaches comprising laser material processing the component with a laser material processing head having the optics [Examiner’s note: This claim does not further define the steps of the method in claim 1, i.e. “positioning optics”, “applying laser radiation”, “generating, with the applied laser radiation, a material elevation”, and “generating a plurality of the material elevation”.  Claim 14 does not disclose any further active step is performed. In addition, Ohasawa teaches the optics as shown in the discussion in claim 1.]   

Regarding claim 15, Ohsawa teaches producing the points for the mark in the defined grid on the component comprises producing a two-dimensional label, a data  [Examiner’s note: This claim relates to the intended use of the product made by the method, and does not further define the steps of the method in claim 1, i.e. “positioning optics”, “applying laser radiation”, “generating, with the applied laser radiation, a material elevation”, and “generating a plurality of the material elevation”.  On the other hand, See the discussion of claim 1, Ohsawa teaches producing the points for the mark in the defined grid on the component. since the points formed in a plate as shown in figs 1 and 3, the points are capable to be used as a two-dimensional label.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 5,863,473) in view of Shepard (US 2002/0134817).
Regarding claim 16, Ohsawa does not explicitly teach qualitatively evaluating the points using an infrared camera.
However, Shepard teaches a laser processing method, comprising evaluating a laser processing result on a workpiece by an infrared camera (see abstract “A method and apparatus for automated, non-destructive evaluation of spot welds includes a device for heating a sample containing a spot weld, an infrared camera for detecting changes in the surface temperature of the weld, and a computer to acquire and analyze data from the camera.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method of producing a mark on a component of Ohsawa with the evaluating a laser processing result on a 

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(a), the applicant amended claims 11-13, and canceled claims 10 and 17 on 02/08/2022, which overcomes the claim rejection. Therefore, the claim rejections under 35 U.S.C. 112(a) are withdrawn. However, new 112(a) rejection is raised due to the claim amendment.

With respect to the claim rejection under 35 U.S.C. 112(b), the applicant amended claim 16 on 02/08/2022, which overcomes the claim rejection. Therefore, the claim rejections under 35 U.S.C. 112(b) are withdrawn. However, new 112(b) rejection is raised due to the claim amendment.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
Applicant argues: Ohsawa fails to teach or suggest producing points for a mark in a defined grid on a component by repeating steps of generating, with applied laser radiation, a material elevation for one of the points on the surface of the component and generating, with the applied laser radiation, another material elevation for a subsequent 
Examiner respectfully response:	 The “defined grid” is interpreted to be a group of points to be machining determined by operator’s mental thinking. In addition, the “defined grid” is merely a pre-work for the workpiece before the claimed invention. Therefore the “defined grid” will be considered as a part of the invention. See col.4, lines 32-37 “Preferably the modulated laser beam is focused into a spot with a diameter of 1 to 10 μm on the substrate surface in a manner such that microscopic bumps are formed in series at a predetermined constant spacing between the adjacent bumps and are distributed in a strip region on the substrate surface. And col.5, lines 55-63“The laser beam is focused onto the substrate surface so as to form a multiplicity of microscopic bumps which are distributed in series at a predetermined constant spacing in an annular band as head contact area on the substrate surface. In one method of forming the bumps in the annular head contact area, the laser beam is focused on the substrate surface while the substrate is rotated at a continuously varied rate and is transferred in the radial direction thereof.” Ohsawa teaches generating multiple bumps in specific locations, as shown in fig.3, multiple microscopic bumps are formed in series at a predetermined constant spacing between the adjacent bumps. The location of a second bump skips over an adjacent point location from a first bump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761